Case 1:18-tr-00451-CMA Document 69 Filed 12/21/20 USDC Colorado Page 1 of 3

 

 

In THe Uriteo Sores Dismer cr (nex |
(OR THE DITMCT- oF _coLoedgo |

 

UN Ets SATs pe Augeycd

 

 

 

 

 

 

PLANT AE CASE No. —_|8-CR -COuRI EA
vy,
v +—_ FLED
Brite) Yonts ce. NTREKER COLES
“DEctnD Aw DEC 21 2020

 

 

JEFFREY P GOLWELL
CLERK

= ——— ——= and

 

Request oR Ree Aten wry

OF? Marin’, REANEC Te
MeM ars te képvle SOFTEE :
_ Yeawse Rowe Jue PRowrys mmyvc |
AN (ESPONSE JO er MoTe~ Fr
Realier S OMTENCE, |

 

JHE Lore Apple) ON Decemnee_ 7M
OPALED by THE Mh Rom 47 |
=C JAA ECE O 1) [2 PUSSAL 6 !

CONTOVIS .. THe vero nS OH Cz)
JIC OYON te ME fre L140 ~~
SIN bE SULCOP- DF PAN GRE FRAT |

i

REL CEn LOT OR, [VATE Ar) OAS

=.

  

 

 

 
Case 1:18-cr-00451-CMA Document 69 Filed 12/21/20 USDC Colorado Page 2 rf

- 27 ,

L

 

|

|

i
War LISIT-OF FT CR Tw THe
LOTT Baek pv Corn lo
The Leer LR pr
| SHE INMATE Oo THe Rept
(pf TT tt_ JAIVCLOPE. |

i

h

 

Nove THe. PVpit/ioe4 pe TIE |
Lae LTR (C CR KBE LITT O !
Tite CohRteCOT LESTER are
Rerun NCO Jie jAllt~sre Z Cute J
72 Me .. Oy
|
ZL, fT CaonNC RAG TA2xPI- wv |
LGR. Mth eR 4/4300 9_ Le”)
Alpha TIPLE PMEDLVITTIS Tr Cay) LE
Worm FR CT.
i
“P
Lapecrpeti SUBMATTAO JAS (Or
We geteugwe_ 2o2z0.

 

 

 

Soi Ths
_ i ee » CAR. . penn et SOTRR see seem.
Sb An | N/ WAIN EM Ui .OvSs
7 - — Nye 5
= YYGZR-O/ See as DEC e207 PM

*
eet
f 4

NF

FEL - ECC ICON

SS A, QUINCY PTE.
pe peers Cag POle4

fe)
wool

 

vec Ses CovrrHous Ee ;
901 197 Srpter— 2D SOR
Denrez, Co 80274

‘BOSS4-Z2500

Hig lat alla spA pA ln

 

*

wena a en eng
4

4

HCL TUTE TD UTED EEE THEE TEE Ett ite
. “ 4

a

tee te re cereeornmite A etn semen er,
—*

a

 

Case 1:18-€r-00451-CMA- Deere So petrrar tr 26“ SPCCoiorado Page 3 of 3
. i
yf
-
t
8 S
bo
3
»
J w
i
{
a m fe

\
4
